Title: To James Madison from William Kirkpatrick, 11 January 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


11 January 1804, Málaga. “An order having yesterday come down from Madrid for permitting the Ships Yorick, and Flora, to sail,” forwards this and a copy of his 19 Dec. letter by the former. “This moment I have received a Letter from Captn Bainbridge dated Tripoly 1 Novr. with the very distressing Account of his Ship Philadelphia having been wrecked on the 31 October last, on Rocks five miles from that Place. It pains me to the quick to be under the necessity of communicating this unfortunate Intelligence, as also that the Officers & Crew are Prisoners in Tripoly, but I consider it proper as the Yorick is on the departure, and it may reach you probably before the dispatches from Commodore Preble.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 1 p.; filed after December 1802.


